576 N.W.2d 740 (1998)
In the Matter of the REQUEST OF LAFAYETTE DEVELOPMENT CORPORATION to Open 18th Avenue South.
No. C7-96-2567.
Supreme Court of Minnesota.
April 14, 1998.
Pierre N. Regnier, James G. Golembeck, Cara J. Debes, Jardine, Logan & O'Brien, P.L.L.P., St. Paul, for appellant.
James G. Bullard, Joseph M. Finley, Bradley J. Gunn, Leonard, Street and Deinard, P.A., Minneapolis, for respondent.
Carla J. Heyl, League of Minnesota Cities, St.Paul, for amicus curiae, League of Minnesota Cities.
Jay T. Squires, Ratwick, Roszak & Maloney, P.A., Minneapolis, for amici curiae Thomas and Kathleen Albrecht, et al.

ORDER
Based upon all the files, records, and proceedings and, upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the court of appeals dated August 19, 1997, be, and the same is, affirmed.
            BY THE COURT:
              /s/ Kathleen A. Blatz
                  Kathleen A. Blatz
                  Chief Justice
ANDERSON, J., took no part in the consideration or decision of this case.